Citation Nr: 0936168	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In March 2009, the Veteran testified at a 
video hearing before the undersigned.  A transcript of that 
hearing has been associated with the claims file.  

Initially, the Board notes that the RO characterized the 
claim of service connection for tinnitus as an original 
claim.  However, the claim of service connection for tinnitus 
as well as the claim for bilateral hearing loss was both the 
subject of prior final decisions in November 2002 and again 
in September 2006.  These decisions are final.  See 
38 U.S.C.A. § 7104 (West 2002).  As a result, regardless of 
the RO's action or the characterization of the issues on 
appeal at the March 2009 hearing, the Veteran's current 
claims to reopen may be considered on the merits only if new 
and material evidence has been submitted since the time of 
the prior final RO decision.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2008); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At the March 2009 video hearing, the Veteran testified that 
he received treatment for his hearing problems from the Omaha 
VA Medical Center in the 1960's.  The record was held open 
for 30 days to allow the Veteran to obtain these records and 
provide them to the Board.  In May 2009, the Veteran's 
representative provided the Board with a letter from the VA 
Nebraska-Western Iowa Health Care System in which they 
reported that it would take two to three months to obtain the 
Veteran's records because they were being decommissioned.  To 
date, neither a copy of the records themselves nor a 
statement that the records are not available appears in the 
claims file.  Therefore, a remand to obtain these records or 
a statement of unavailability is required.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA adjudicators are deemed to have 
constructive notice of VA treatment records). 

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should obtain and 
associate with the claims file all of the 
Veteran's post-January 1960 treatment 
records from the Omaha VA Medical Center.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claims file.  
Because these are Federal records, if 
they cannot be located or no such records 
exist, a memorandum of unavailability 
must be prepared and a copy the 
memorandum should be provided the 
Veteran.  

2.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holdings in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Also see 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

3.  The AMC/RO should thereafter 
readjudicate the claims.  If any claim 
remains denied, the AMC/RO should issue a 
supplemental statement of the case and 
the Veteran should be given a reasonable 
period of time to respond before the 
appeal is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

